Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 11/18/2021 have been entered. Claims 1-18 are pending. 
Response to Amendments and Arguments
Objection to the title is withdrawn based on applicant providing new title.
Rejections of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on applicant’s amendments made in the claims.
Applicant's arguments filed have been fully considered but they are not persuasive:
Applicant argues (see pg.11):
As amended, independent claim 1 recites: “the station considers the access point set as one virtual access point” (emphasis added). Similar subject matter appears in independent claims 7 and 13. In the Specification, paragraph [0163], for example, provides support for this subject matter. Because the same sending address is sent by the access points 201, station 202 may consider the access point set to be one virtual access point. As station 202 considers the access point set to be one virtual access point, it avoids station service interruption and signaling overheads caused by access point switching.
Examiner response:
Examiner notes that the primary reference (“Kudak”) reads on said feature as broadly claimed. In particular, Kudak discloses:  As shown in FIG. 5A, at step 50 access The subscriber Station will detect the simulcast beacon and use it to identify the presence of the cluster. In accordance with the exemplary embodiments, the simulcast beacons from the access points a, b, and c may be broadcast in a message which identifies the cluster. See Kudak, fig.5A and par. 0103. Kudak further discloses: . . .at step 52 the subscriber station transmits a system information request message to the cluster, etc., one or more of the access points a, b, and c in the cluster would detect the system information request. In accordance with the exemplary embodiments, the access points may collaborate, such as via a back haul link or a wireless link, to determine which access point has the best path to the subscriber station, and thus is dominant. See Kudak, pars. 0117-0118.
Here a cluster of access point is similar to access point set, wherein the cluster is identified by an identifier included in each beacon, wherein said identifier enables the subscriber station to identify the cluster or set of access points and further consider the cluster as one virtual access point because it sends system information request to the identified cluster and no to a specific access point therein.   

Applicant argues (see pg.11):
The Examiner did not directly address the recitation of the “same sending address” in the independent claims. Instead, on page 7, the Examiner alleged that the subscriber station “will detect the simulcast beacon and use it to identify the presence of the cluster,” citing Fig. 5A of Cudak and paragraph [0103].

Examiner response:
Examiner notes that the cluster identifier represents the address of the cluster. Said address is included in each beacon sent by each of the access points in the cluster. Indeed, the subscriber uses said cluster address to send a system information request to the cluster as quoted in the above response.

Applicant argues (see pg.11):
The broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings. Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. See In re Cortright, 165 F.3d 1353, 1359 (Fed. Cir. 1999). Applicant respectfully submits that the broadest reasonable interpretation of the claimed “access point set” as one virtual access point cannot encompass Cudak’s clusters.
Examiner response:
Examiner notes that the MPEP provides: Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01. In the present case, Kudak describes the cluster of access points as a set of access point that are identified to be belonging to a group of access points in a set or cluster.  Said set or cluster is identified by a cluster identifier which transmitted by each access point in the cluster, and further the subscriber treats said cluster of access points as one entity 

Applicant argues (see pg. 11):
When the station moves or changes a direction, an access point that provides a communication service for the station changes from one access point in the access point set to another access point. Because the same sending address is used, the station considers the access point set to be one virtual access point and does not need to perform an access point switching process. In contrast, Cudak requires either “subscriber initiated rapid rerouting” or “cluster initiated rapid rerouting.” See paragraph [0090] in Cudak. As rerouting must occur, Cudak’s cluster do not function like the claimed virtual access point.
Examiner response:
Examiner notes that the claim does not recite any limitation related to the access point switching. As noted in the above response, the MPEP provides: Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01. Applicant may amend the claims to expressly recite differentiating limitations.

Applicant argues (see pg. 12):

The Office Action rejected claim 11 on page 15 but did not directly address this subject matter. Instead, the Examiner alleged that Cudak “implicitly teaches” this subject matter. The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See In re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993). In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. See Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). Rather than providing a basis in fact and/or technical reasoning regarding the claimed allocation of a security key, the Examiner alleged that Cudak “implicitly comprises a security key change or update.” Instead of showing that allocation of a security key necessarily occurs in Cudak, the Examiner then referred to US 2018/0227109 to Lee et al (“Lee”). The Examiner did not apply Lee as a reference in any of the obviousness rejections. Accordingly, Applicant respectfully submits that the Office Action has not established a prima facie case of obviousness for claims 3, 11, and 17.
Examiner response:
Examiner notes that claim 3 depends from claim 2 which comprises allowed subject matter but is rejected under 35 U.S.C. 112(b) as indicated in the non-final Office action. The claim was therefore not addressed. Note that Examiner did not indicate allowed subject matter for claims 2-6 because the base claim 1 was rejected under 35 .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit, communication unit in claims 1-6, and receiving unit and sending units in claims 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1, 7-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak, et al. (US 2015/0201368 A1), hereinafter (“Cudak”), in view of AKKARAKARAN, et al. (US 2018/0227900 A1), hereinafter (“AKKARAKARAN”).
	Cudak is provided in the IDS filed 07/31/2020.

Claim 1
Cudak discloses an access point in an access point set, the access point set including a control access point and a member access point (par. 0025, a set of co-
the access point comprising: a processing unit (fig.2 and par. 0043, The access point 20 includes processing means, etc.), and may also comprise communicating means such as a transmitter TX 20D and a receiver RX 20E for bidirectional wireless communications with the user device 24 via one or more antennas 20F, etc., the access point 20 incorporates a cluster/beacon functions 20G which is coupled to at least the DP 20A, the MEM 20B and the PROG 20C of the access point 20, etc.), and configured to generate a first frame; and a communications unit, configured to send the first frame to a station (par. 0077-0078, a beacon wave form is broadcast by each access point in the millimeter wave cluster. The broadcasting of the beacons from the access points may occur at the same time or may be staggered at different times for each access point, etc., 
wherein the first frame comprises includes a sending address [and an antenna identifier], and an antenna corresponding to the antenna identifier is used when the access point sends the first frame, and first frames sent by different access points in the access point set include the same sending address, and the sending address includes an identifier of the control access point or an identifier of the access point set. (fig.5A and par. 0103, As shown in FIG. 5A, at step 50 access points a, b, and c of a cluster each simulcast their own beacon waveforms to user equipment X, subscriber station or other device. The subscriber Station will detect the simulcast beacon and use it to identify the presence of the cluster. In accordance with the exemplary embodiments, the simulcast beacons from the access points a, b, and c may be broadcast in a message which identifies the cluster; also see fig.6 and par. 0081, neighboring access points can step through their antenna weights simultaneously. In accordance with the embodiments, neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction, as to an antenna corresponding to an antenna identifier is used when the access point sends the first frame; also see par. Kudak further discloses: . . .at step 52 the subscriber station transmits a system information request message to the cluster, etc., one or more of the access points a, b, and c in the cluster would detect the system information request. In accordance with the exemplary embodiments, the access points may collaborate, such as via a back haul link or a wireless link, to determine which access point has the best path to the subscriber station, and thus is dominant,
the station considers the access point set as one virtual access point (pars. 0117-0118, at step 52 the subscriber station transmits a system information request message to the cluster, etc., one or more of the access points a, b, and c in the cluster would detect the system information request. In accordance with the exemplary embodiments, the access points may collaborate, such as via a back haul link or a wireless link, to determine which access point has the best path to the subscriber station, and thus is dominant), i.e. the subscriber station considers the cluster of access points as one access point because the subscriber station sends the information request to identified cluster and not to a specific access point, wherein the request may be received by one or more of the access points in the cluster.
Cudak does not clearly disclose the first frame/beacon include an antenna or a beam identifier, wherein the antenna identifier corresponding to each antenna of each access point in the access point set is unique in the access point set.
However, said feature appears to be implicit or at least obvious is view of the teachings of Cudak, and further in view of AKKARAKARAN. In particular, Cudak discloses: Referring to FIG. 6, a Message Sequence Diagram illustrates four sets of beamforming weights per Access Point (red (R), green (G), blue (B), yellow (Y)). In practice, there may be many more sets of weights (e.g., 75). Although depicted as sequential, neighboring access points can step through their antenna weights neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction. A subscriber station will detect the beacon when the weights provide sufficient link margin (i.e., when the beacon points toward the subscriber station or towards a favorable reflection). It is noted that not all directions will be detectable by the subscriber station given the nature of the millimeter wave propagation. Though multiple directions should be detectable the subscriber will need to identify the best one (e.g., by choosing the one with the highest received power), etc. See Cudak, fig. 6 and par. 0081. That is, the UE identifies a particular beam and report back information thereof, and therefore may receive some type of beam identifier of the beam used in transmitting said first frame in order to report the feedback information related to said beam.
Further, in the same field of endeavor, AKKARAKARAN, discloses a base station may transmit a short-page message using beam-sweeping techniques (e.g., transmit over a plurality of beams in multiple directions), etc., the UE, upon detecting that it is the intended recipient of the short-page message, may identify the receiving beam during the beam-sweeping process that offers the greatest signal quality (e.g., low signal-to-noise ratio, transmission power, etc.) and provide such information in a short page response (e.g., feedback) to the base station, etc., the short-page response from the UE may identify the received signal/beam quality information to allow the base station to make an informed decision in selecting a beam that provides the best signal quality between the 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the beacon message and/or the corresponding response message of Cudak by expressly including a unique beam identifier for the beam therein, as taught by AKKARAKARAN, so as to provide the user equipment with a more efficient and accurate means for identifying several received beams and to provide efficient and accurate feedback thereof, and thereby enable determination of the best beam(s) for further communication to/from the user equipment as suggested by  AKKARAKARAN above.

Claim 7
Cudak discloses a communication method comprising:
and an antenna identifier of the first frame], an antenna corresponding to the antenna identifier is used when the access point sends the first frame, first frames sent by different access points in the access point set include the same sending address, and the sending address comprises which includes an identifier of the control access point or an identifier of the access point set (par. 0046, The user device 24 includes its own processing means such as at least one data processor (DP) 24A, storing means such as at least one computer-readable memory (MEM) 24B storing at least one computer program (PROG) 24C, and may also comprise communicating means such as a transmitter TX 24D and a receiver RX 24E and a modem 24H for bidirectional wireless communications with devices 20, 21, 22 and 24 as detailed above via its antennas 24; fig.5A and par. 0103, at step 50 access points a, b, and c of a cluster each simulcast their own beacon waveforms to user equipment X, subscriber station or other device. The subscriber Station will detect the simulcast beacon and use it to identify the presence of the cluster. In accordance with the exemplary embodiments, the simulcast beacons from the access points a, b, and c may be broadcast in a message which identifies the cluster; also see fig.6 and par. 0081, neighboring access points can step through their antenna weights simultaneously. In accordance with the embodiments, neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction, as to an antenna corresponding to an antenna identifier is used when the access point sends the first frame; also see fig.5A and pars. 0117-0118, at step 52 the subscriber station transmits a system information request message to the cluster, etc., one or more of the access points a, b, and c in the cluster would detect the system information request, i.e. the subscriber station considers the cluster of access points as one access point because the subscriber station sends the information request to identified cluster and not to a specific access point, wherein the request may be received by one or more of the access points in the cluster); and
sending, by the station, a service request frame to the access point (par. 0021, determining by a mobile apparatus a dominant access point of a cluster of access points based on signaling from at least one access point associated with the cluster of access points; and in response to the determining, directing communications towards the dominant access point of the cluster of access points; fig.5A and pars. 0117-0118, at step 52 the subscriber station transmits a system information request message to the cluster, etc., one or more of the access points a, b, and c in the cluster would detect the system information request. In accordance with the exemplary embodiments, the access points may collaborate, such as via a back haul link or a wireless link, to determine which access point has the best path to the subscriber station, and thus is dominant).
Cudak does not clearly disclose “wherein the service request frame includes a specified antenna identifier used by the access point that is capable of providing a communication service for the station, the specified antenna identifier is an antenna identifier included in a first frame that is in the at least one first frame and that meets a preset condition, wherein the antenna identifier corresponding to each antenna of each access point in the access point set is unique in the access point set. 
neighboring access points can coordinate their beams so they do not overlap by changing the order of beamforming weights (green, yellow, blue red), using different weights (purple, turquoise, magenta, orange), or by combination subscriber station location, access point location and beamforming direction. A subscriber station will detect the beacon when the weights provide sufficient link margin (i.e., when the beacon points toward the subscriber station or towards a favorable reflection). It is noted that not all directions will be detectable by the subscriber station given the nature of the millimeter wave propagation. Though multiple directions should be detectable the subscriber will need to identify the best one (e.g., by choosing the one with the highest received power), etc. See Cudak, fig. 6 and par. 0081. That is, the UE identifies a particular beam and report back information thereof, and therefore may receive some type of beam identifier of the beam used in transmitting said first frame in order to report the feedback information related to said beam.
Further, in the same field of endeavor, AKKARAKARAN, discloses a base station may transmit a short-page message using beam-sweeping techniques (e.g., transmit over a plurality of beams in multiple directions), etc., the UE, upon detecting that it is the 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the beacon message and/or the corresponding response message of Cudak by expressly including a unique beam identifier for the beam therein, as taught by AKKARAKARAN, so as to provide the user equipment with a more efficient and accurate means for identifying several received 

Claim 8
 [The method according to claim 7, wherein the first frame that is in the at least one first frame and that meets the preset condition comprises: 
a first frame that is in the at least one first frame and whose signal quality is greater than or equal to a preset threshold, and/or a first frame with a best signal quality in the at least one first frame. (Cudak, par. 0021, determining by a mobile apparatus a dominant access point of a cluster of access points based on signaling from at least one access point associated with the cluster of access points; and in response to the determining, directing communications towards the dominant access point of the cluster of access points; also see AKKARAKARAN, par. 0027, the short-page response from the UE may identify the received signal/beam quality information to allow the base station to make an informed decision in selecting a beam that provides the best signal quality between the base station and the UE (or the group of UEs). In some aspects, the signal/beam quality information may include information such as strength of the received beam among the short page beam-sweeps, strength of a subset of received beams (along with the beam identifier), and strength of a subset of most recently measured synchronization channel beams (along with beam and slot identifier), etc.).



Cudak as modified [T]he method according to claim 7, wherein the method further comprises: sending, by the station, a second association request frame, wherein the second association request frame is used by the station to request to associate with the access point set; and receiving, by the station, a third parameter sent by an access point in the access point set, wherein the third parameter comprises includes a station identifier allocated to the station. (Cudak, par. 0118, It is noted that unicast in this context means that the system information would be directed to insure reception by the requesting user equipment X. In accordance with the exemplary embodiments, multiple access points may be simultaneously responding to the system information request. Multiple responses can be combined constructively at the subscriber station as a means to overcome high path loss. Then, once the system information is received by the subscriber station, it may proceed with further aspects of the access protocol such as a random access channel (RACH) as shown at step 56, UL grants at step 58, and radio resource control signaling (RRC) connect requests at step 60., here the access point responses to said requests from the subscriber station must include the subscriber station identifier).

Claim 12
Cudak as modified further teaches [T]he method according to claim 7, wherein the method further comprises: receiving, by the station, a service response frame sent by the access point in the access point set, wherein the service response frame is used to instruct the access point to provide a communication service for the station. (Cudak, par. 0118, Then, once the system information is received by the subscriber station, it may 

Claim 13
The claim represent the station recited in and performing the method recited in claim 7. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 7 above. Cudak further discloses a user device comprising a transceiver and processor. See Cudak, par. 0046, The user device 24 includes its own processing means such as at least one data processor (DP) 24A, storing means such as at least one computer-readable memory (MEM) 24B storing at least one computer program (PROG) 24C, and may also comprise communicating means such as a transmitter TX 24D and a receiver RX 24E and a modem 24H for bidirectional wireless communications with devices 20, 21, 22 and 24 as detailed above via its antennas 24, etc.

Claim 14
The claim is rejected using the same grounds and motivation used for rejecting claim 8 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 9 above.


The claim is rejected using the same grounds and motivation used for rejecting claim 12 above.

2.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cudak in view of AKKARAKARAN, and further in view of SUN, et al. (US 2017/0302349 A1), hereinafter (“SUN”).
SUN is provided in the IDS filed 07/31/2020.

Claim 10
Cudak in view of AKKARAKARAN does not expressly discloses [T]he method according to claim 9, wherein a value range of the station identifier includes an association identifier (AID) that belongs to [1, 254], and/or an AID that is greater than 255, wherein the AID is an integer.
However, SUN discloses: an addressing field format for the short SSW frame format in 11ay. The addressing field format 68 is illustrated in FIG. 7, and specifies using the 8 bit receiver address association ID (RA AID) adjacent to the 8 bit transmitter address association ID (TA AID). The addressing field format 68 can be used to fill the 16 bit addressing field 66 of the short SSW frame format 65 proposed in Document IEEE 802.11-16/0416-01-00., etc., under 11ad, the AP's AID was set to zero. The STA's AID was assigned by the AP, and could be communicated from the AP to the STA (e.g. during the process of association). The STA AID could be communicated via a capability information element during BTI, for instance. An example capability information element 
Therefore, it would have been obvious to one of ordinary sills in the art before the effective filing date of the present patent application to use the already known and proven associating identifiers (AID) to uniquely identify access points and/or users’ devices in the access point cluster of Cudak in view of AKKARAKARAN, so as to deal with the false positive probability (likelihood of collision) in the context of an overlapping basic service set (OBSS) environment and/or to influence decoding efficiency, as suggested by SUN. See SUN, pars. 1-18; 0109 and 0120).

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 10 above.
Allowable Subject Matter
3.	Claims 2-6, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure: 
Boccardi, et al. (US 2015/0023278 A1). See abstract: apparatus for controlling transmission points (TP) in a mobile communication system, where the apparatus is operable to control transmission points in a mobile communication system, and to form a cluster of transmission points comprising multiple transmission points, the transmission points of the cluster using a common reference signal. Also see par. 0036: a given TP can be dynamically allowed to be associated to different TP sets and can be accordingly dynamically allocated to different sets of processing resources. In other words, processing resources can be dynamically allocated to the pool or CoMP clusters, in a way proportional to the cluster's load. Embodiments may therewith drop the concept of "anchor" TP as from today's 3GPP Release 10 LTE. Embodiments may redefine the pilot structure in a way that the UE may not distinguish between the different TPs. In other words, the means for dynamically allocating can be operable to provide an identification to the cluster of transmission points such that the transmission points of the cluster appear with the same identification to the mobile transceiver. In some embodiments, the cell as the elementary processing unit may be dropped and replaced by a Transmission Point Cluster (TPC), i.e. the set of TPs jointly serving a user or a set of users. Further see fig.2 and associated text
Therefore, the disclosure of Boccardi, et al. may also be combined with AKKARAKARAN, using the same motivation, and thereby reads at least on all the independent claims.
CHU, et al. (US 2019/0150063 A1). See abstract: An access point (AP) device determines a set of basic service set identifiers (BSSIDs). Each BSSID includes a same group of most significant bits (MSBs) and a different group of n least significant bits (LSBs). The AP device assigns respective BSSIDs from the set of BSSIDs to multiple virtual APs, and designates one of the assigned BSSIDs as a reference BSSID that corresponds to a transmitter address (TA) for frames intended for client stations associated with more than one virtual AP. The AP device generates and transmits a management frame that includes i) a header with a TA field set to one of the assigned BSSIDs, and ii) a frame body with a plurality of fields that includes a) a first field set to n, and b) a second field set to the n LSBs of the reference BSSID. The TA field, the first field, and the second field in the management frame indicate the reference BSSID to a client station that receives the management frame.  
Therefore, CHU et al., alone or combined with AKKARAKARAN, may also broadly reads at least on the independent claims.
Patil, et al. (US 2018/0302922 A1). See abstract, pars. 0006-0007: method to allocate wireless resources to a multiple basic service set identifier (BSSID) set including a number of BSSIDs each associated with a corresponding one of a number of access points (APs). In some implementations, the method may be performed by a first AP , the number of AID values contained in the trigger frame may identify, for the allocation of the random access resources, at least one of a group of stations, a specific BSSID, a group of BSSIDs, and all of the stations belonging to the multiple BSSID set, etc., when the trigger frame is transmitted from the Tx BSSID, the transmitter address (TA) of the trigger frame is set to the MAC address of the Tx BSSID
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/Primary Examiner, Art Unit 2641